*315By failing to move to withdraw his plea or to vacate the judgment, defendant has failed to preserve his present claim with respect to the plea (People v Lopez, 71 NY2d 662) and we decline to review it in the interest of justice. Were we to review it, we would find it to be without merit because the plea was knowing and voluntary under the circumstances present here. However, we do not approve of written waivers of rights at a plea allocution and deem it ordinarily essential that the court conduct its allocution with the defendant orally. We perceive no abuse of discretion in sentencing. Concur—Murphy, P. J., Milonas, Wallach, Ross and Nardelli, JJ.